           Case 1:18-cv-00681-RJL Document 212 Filed 06/11/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

AARON RICH
                              Plaintiff,

      v.                                                   Civil Action No. 1:18-cv-00681-RJL

                                                                  Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                              Defendants.


                            JOINT MOTION FOR SCHEDULING ORDER

       On May 26, 2020, the Court instructed the parties to submit “a joint motion for a scheduling

order as to expert discovery” by June 11, 2020. The parties have met and conferred and jointly

submit the agreed-upon Proposed Scheduling Order for Expert Discovery attached hereto, which

the parties respectfully request that the Court enter.

Dated: June 11, 2020
 /s/ Michael J. Gottlieb                                 /s/ Eden Quainton
 MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)               EDEN P. QUAINTON, ESQ.
 WILLKIE FARR GALLAGHER LLP                              QUAINTON LAW, PLLC
 1875 K Street NW, Washington, DC 20006                  1001 Avenue of the Americas, 11th Floor
 Tel: (202) 303-1442                                     New York, New York 10018
 Fax: (202) 303-2000                                     Tel: (212) 813-8389
 mgottlieb@willkie.com                                   equainton@gmail.com

 JOSHUA P. RILEY (D.C. Bar No. 1026900)                  Attorney for Defendants Edward Butowsky
 MERYL C. GOVERNSKI (D.C. Bar No. 1023549)               and Matthew Couch
 BOIES SCHILLER FLEXNER LLP
 1401 New York Ave NW, Washington DC 20005
 Tel: (202) 237-2727
 Fax: (202) 237-6131
 jriley@bsfllp.com
 mgovernski@bsfllp.com

 Attorneys for Plaintiff Aaron Rich



                                                  1
         Case 1:18-cv-00681-RJL Document 212 Filed 06/11/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on June 11, 2020, the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Defendant Edward

Butowsky and Defendant Matthew Couch. Counsel for Defendant Couch has agreed to convey

served and filed documents to Defendant America First Media through Defendant Couch as

necessary.

       Dated: June 11, 2020

                                              /s/ Michael J. Gottlieb
                                              MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                             WILLKIE FARR GALLAGHER LLP
                                             1875 K Street NW, Washington, DC 20006
                                             Tel: (202) 303-1442
                                             Fax: (202) 303-2000
                                             mgottlieb@willkie.com
